Exhibit 10.10


STOCK PURCHASE AGREEMENT

     This Stock Purchase Agreement (this “Agreement”) is made and entered into
this 29th day of February, 2008, by and between ___________ (“Buyer”) and
Churchill Ventures Limited, a Delaware corporation (“Company”).

     1.     Recitals. Company desires to sell to Buyer, and Buyer desires to
purchase from Company, 7,500 shares (the “Stock”) of common stock of Company
(“Common Stock”) in exchange for future services provided by Buyer to the
Company (the “Consideration”). Buyer desires to purchase the Stock from the
Company, and Company desires to sell the Stock to the Buyer, all in accordance
with the terms of this Agreement.

     2.     Purchase and Sale of the Stock. Company hereby agrees to sell the
Stock to Buyer and agrees to execute such instruments of conveyance as may
reasonably be requested by Buyer in order to effectuate the transfer of the
Stock.

     3.     Payment of Consideration. Buyer agrees to take such actions as are
necessary to reflect the delivery of to Company the Consideration in complete
payment for the Stock in such form as may be reasonably acceptable to Company.

     4.     Closing. The closing of the transactions contemplated by this
Agreement shall take place at such time and place as mutually agreed upon by the
parties hereto (the “Closing”).

     5.     Representations and Warranties of Company. Company represents and
warrants that it has full power and authority to enter into this Agreement and
to convey the valid title of the Stock to Buyer free and clear of all liens,
pledges and encumbrances whatsoever.

     6.     Representations and Warranties of Buyer. Buyer has full power and
authority to enter into this Agreement. Buyer recognizes that Company has a
limited financial and operating history and that an investment in Company
involves a high degree of risk. Further, Buyer understands that it will not be
possible to readily liquidate the investment. Buyer further acknowledges that it
has adequate means for providing for its current needs and contingencies and has
no need for liquidity in its investment in Company. Buyer has had an opportunity
to review the books and records of Company, and an opportunity to ask questions
of and receive answers from officers of Company concerning the terms and
conditions of this transaction. Buyer confirms that it is capable of evaluating
the merits and risks of an investment in Company. Buyer finally acknowledges
that it will acquire the Stock for its own account for investment and not with a
view toward resale or redistribution in a manner that would require registration
under applicable securities laws and the Buyer does not now have any reason to
anticipate any change in this circumstance.

     7.     Covenants of Buyer. At or immediately after the Closing, Buyer shall
execute (i) a lock-up agreement with Banc of America LLC (“BOA”) with respect to
the Stock (the “Lock-Up Agreement”) in substantially similar form as attached
hereto as Exhibit A and (ii) a restricted stock agreement (the “Restricted Stock
Agreement”) with Company that provides for the forfeiture of the Stock by
Company for no consideration (unless otherwise determined by the

--------------------------------------------------------------------------------



board of directors of Company) if Buyer does not remain a director or a member
of the advisory board of Company at least until the Stock is free and clear of
all restrictions placed on it by the Lock-Up Agreement and the Stock is
registered for resale pursuant to the Securities Act of 1933, as amended (the
“Act”).

     8.     Restrictions on Transfer. Buyer understands and agrees that the
following restrictive legend will be placed on the Stock.

“THIS STOCK HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAW. THIS STOCK MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED UNTIL IT HAS BEEN REGISTERED UNDER SAID ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR UNTIL THE CORPORATION HAS RECEIVED AN
OPINION OF LEGAL COUNSEL SATISFACTORY TO IT THAT THIS NOTE MAY LEGALLY BE SOLD
OR OTHERWISE TRANSFERRED WITHOUT SUCH REGISTRATION. THIS STOCK IS FURTHER
SUBJECT TO CERTAIN RESTRICTIONS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS
OF THAT CERTAIN RESTRICTED STOCK AWARD AGREEMENT, DATED FEBRUARY 29, 2008, BY
AND BETWEEN CHURCHILL VENTURES LTD. AND THE REGISTERED OWNER OF SUCH STOCK, AND
SUCH STOCK MAY NOT BE, DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY
CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS OF SUCH AGREEMENT.”

     9.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

     10.     Miscellaneous. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to the
choice of law principles thereof. This Agreement contains the entire agreement
of the parties with respect to the matters set forth herein and there are no
representations, covenants or other agreements except as stated or referred to
herein. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, executors, successors and assigns.

[Signature Page Follows]

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date and year first above written.

 

 

PURCHASER:     SELLER:   CHURCHILL VENTURES LTD.    By:
  Name:    Title:   


--------------------------------------------------------------------------------